           Case 1:19-cv-00004-GHW Document 14 Filed 01/24/19 Page 1 of 4
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: 1/24/2019
 -------------------------------------------------------------- X
 JULIE AVERBACH FOR THE ESTATE OF                               :
 STEVEN AVERBACH, JULIE AVERBACH,                               :
 TAMIR AVERBACH, DEVIR AVERBACH,                                :
 SEAN AVERBACH, ADAM AVERBACH,                                  :      1:19-cv-00004-GHW
 MAIDA AVERBACH for the Estate of David                         :
 Averbach, MAIDA AVERBACH, MICHAEL                              :   NOTICE OF INITIAL
 AVERBACH, EILEEN SAPADIN, MOSES                                : PRETRIAL CONFERENCE
 STRAUSS, PHILIP STRAUSS, BLUMA                                 :
 STRAUSS, AHRON STRAUSS, ROISIE                                 :
 ENGELMAN, JOSEPH STRAUSS, TZVI                                 :
 WEISS, LEIB WEISS, LEIB WEISS for the                          :
 E state of Malka Weiss, YITZCHAK WEISS,                        :
 YERUCHAIM WEISS, ESTHER DEUTSCH,                               :
 MATANYA NATHANSEN, CHANA                                       :
 NATHANSEN, MATANYA NATHANSEN and :
 CHANA NATHANSEN for the Estate of Tehilla :
 Nathansen, YEHUDIT NATHANSEN, S.N., A :
 MINOR, HEZEKIEL TOPOROWITCH,                                   :
 PEARL B. TOPOROWITCH, YEHUDA                                   :
 TOPOROWITCH, DAVID TOPOROWITCH, :
 SHAINA CHAVA NADEL, BLUMY ROM,                                 :
 RIVKA POLLACK, RACHEL POTOLSKI,                                :
 OVADIA TOPOROWITCH, TEHILLA                                    :
 GREINIMAN, YISRAEL TOPOROWITCH,                                :
 YITZCHAK TOPOROWITCH, MICHAL                                   :
 HONICKMAN for the Estate of Howard                             :
 GOLDSTEIN, MICHAL HONICKMAN,                                   :
 EUGENE GOLDSTEIN, LORRAINE                                     :
 GOLDSTEIN, RICHARD GOLDSTEIN,                                  :
 BARBARA GOLDSTEIN INGARDIA,                                    :
 MICHAEL GOLDSTEIN, CHANA                                       :
 FREEDMAN, DAVID GOLDSTEIN, HARRY :
 LEONARD BEER, HARRY LEONARD BEER :
 as executor of the Estate of Alan Beer, HARRY                  :
 LEONARD BEER as executor of the Estate of                      :
 Anna Beer, PHYLLIS MAISEL, ESTELLE                             :
 CAROLL, SARRI ANNE SINGER, JUDITH                              :
 SINGER, ERIC M. SINGER, ROBERT                                 :
 SINGER, DANIEL ROZENSTEIN, JULIA                               :
 ROZENSTEIN SCHON, ALEXANDER                                    :
 ROZENSTEIN, ESTHER ROZENSTEIN,                                 :
 JACOB STEINMETZ, DEBORAH                                       :
 STEINMETZ, JACOB STEINMETZ and                                 :
 DEBORAH STEINMETZ for the Estate of                            :
 Amichai Steinmetz, NAVA STEINMETZ, ORIT :
 MAYERSON, NETANEL STEINMETZ, ANN :
         Case 1:19-cv-00004-GHW Document 14 Filed 01/24/19 Page 2 of 4



COULTER for the Estate of Robert L. Coulter,                   :
Sr., DIANNE COULTER MILLER, ROBERT L.                          :
COULTER, JR., DIANNE COULTER MILLER                            :
and ROBERT L. COULTER, JR. for the Estate                      :
of Janis Ruth Coulter, LARRY CARTER as the                     :
administrator of the Estate of Diane Leslie Carter,            :
LARRY CARTER, SHAUN CHOFFEL,                                   :
RICHARD BLUTSTEIN and KATHERINE                                :
BAKER for the Estate of Benjamin Blutstein,                    :
RICHARD BLUTSTEIN, KATHERINE                                   :
BAKER, REBEKAH BLUTSTEIN,                                      :
NEVENKA GRITZ for the Estate of David                          :
Gritz, NEVENKA GRITZ, NEVENKA GRITZ                            :
for the Estate of Norman Gritz, JACQUELINE                     :
CHAMBERS and LEVANA COHEN as the                               :
administrators of the estate of Esther Bablar,                 :
JACQUELINE CHAMBERS, LEVANA                                    :
COHEN, ELI COHEN, SARAH ELYAKIM,                               :
JOSEPH COHEN, GRETA GELLER, ILANA                              :
DORFMAN, REPHAEL KITSIS and TOVA                               :
GUTTMAN as the administrators of the Estate of                 :
Hannah Rogen, TEMIMA SPETNER, JASON                            :
KIRSCHENBAUM, ISABELLE                                         :
KIRSCHENBAUM, ISABELLE                                         :
KIRSCHENBAUM for the Estate of Martin                          :
Kirschenbaum, JOSHUA KIRSCHENBAUM,                             :
SHOSHANA BURGETT, DAVID                                        :
KIRSCHENBAUM, DANIELLE                                         :
TEITELBAUM, NETANEL MILLER, CHAYA                              :
MILLER, ARIE MILLER, AHARON MILLER,                            :
SHANI MILLER, ADIYA MILLER, ALTEA                              :
STEINHERZ, JONATHAN STEINHERZ,                                 :
TEMIMA STEINHERZ, JOSEPH GINZBERG,                             :
PETER STEINHERZ, LAUREL STEINHERZ,                             :
GILA ALUF, YITZHAK ZAHAVY, JULIE                               :
ZAHAVY, TZVEE ZAHAVY and BERNICE                               :
ZAHAVY,                                                        :
                                                               :
                                                   Plaintiffs, :
                                                               :
-against-                                                      :
                                                               :
                                                               :
CAIRO AMMAN BANK                                               :
                                                 Defendant. :
-----------------------------------------------------------    X
GREGORY H. WOODS, United States District Judge:


                                                          2
          Case 1:19-cv-00004-GHW Document 14 Filed 01/24/19 Page 3 of 4



         This case has been assigned to me for all purposes. It is hereby ORDERED that counsel
for all parties appear for an initial pretrial conference with the Court at the time and place listed
below. All pretrial conferences must be attended by the attorney who will serve as principal trial
counsel. Any open legal issues can be addressed at the conference.
        All parties are required to register promptly as filing users on ECF. Counsel are further
required to review and comply with the Court’s Individual Rules of Practice in Civil Cases
(“Individual Rules”) (available at the Court’s website, http://nysd.uscourts.gov/judge/Woods).
       Counsel are directed to confer with each other prior to the conference regarding settlement
and each of the other subjects to be considered at a Fed. R. Civ. P. 16 conference.
         Additionally, the parties are hereby ORDERED to submit via email
(WoodsNYSDChambers@nysd.uscourts.gov) a Proposed Civil Case Management Plan and
Scheduling Order in PDF format at least one week before the initial pretrial conference. The
parties shall use this Court’s form Proposed Case Management Plan and Scheduling Order available
at the Court’s website (http://nysd.uscourts.gov/judge/Woods).
         IT IS FURTHER ORDERED that the parties submit a joint letter to the Court advising the
Court on the status of the case at least one week before the initial pretrial conference. The
letter should be filed on ECF in accordance with the Court’s Individual Rules using the filing event
“Letter.” The status letter should not exceed six pages and should include the following:
    (1)    A brief statement of the nature of the case, the principal claims and defenses, and the
           major legal and factual issues that are most important to resolving the case, whether by
           trial, settlement or dispositive motion;

    (2)    A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue, and
           a brief statement by each party as to the presence or absence of subject matter jurisdiction
           and venue. Statements shall include citations to relevant statutes. In addition, in cases for
           which subject matter jurisdiction is founded on diversity of citizenship, the parties shall
           comply with the Court’s Individual Rule 2(B)(ii);

    (3)    A brief description of any (i) motions that any party seeks or intends to file, including the
           principal legal and other grounds in support of and opposition to the motion, (ii) pending
           motions, and (iii) other applications that are expected to be made at the status conference;

    (4)    A brief description of any discovery that has already taken place, and any discovery that is
           likely to be admissible under the Federal Rules of Evidence and material to proof of
           claims and defenses raised in the pleadings. (This is narrower than the general scope of
           discovery stated in Rule 26(b)(1));

    (5)    A computation of each category of damages claimed, see Fed. R. Civ. P. 26(a)(1)(A)(iii);

    (6)    A statement describing the status of any settlement discussions and whether the parties
           would like a settlement conference; and

    (7)    Any other information the parties believe may assist the Court in resolving the action.



                                                    3
         Case 1:19-cv-00004-GHW Document 14 Filed 01/24/19 Page 4 of 4



        If this case has been settled or otherwise terminated, counsel are not required to appear,
provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination is
filed on ECF in accordance with ECF Rule 13.19 prior to the date of the conference.
       Any request for an extension or adjournment shall be made only by letter as provided in
Individual Rule 1(E) and must be received at least two business days before the deadline or
conference. Unless counsel are notified that the conference has been adjourned, it will be held as
scheduled.
        Counsel who have noticed an appearance as of the issuance of this order are directed (i) to
notify all other parties’ attorneys in this action by serving upon each of them a copy of this order
and the Court’s Individual Rules forthwith, and (ii) to file proof of such notice with the Court. If
unaware of the identity of counsel for any of the parties, counsel receiving this order are directed (i)
to serve a copy of this order and the Court’s Individual Rules upon that party, and (ii) to file proof
of such service with the Court.
     DUE DATE OF JOINT LETTER and PROPOSED CASE MANAGEMENT
PLAN: April 2, 2019.
       DATE AND PLACE OF CONFERENCE: April 9, 2019 at 3:30 p.m. in Courtroom
12C of the United States District Court for the Southern District of New York, Daniel Patrick
Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.
         SO ORDERED.

 Dated: January 24, 2019                             _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    4
